Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
The Applicant previously claims an “elastic film” in claim 11.  In claim 20 the Applicant appears to be broadening “elastic film” to just “film”.  The film is already an elastic film, it cannot now become the broader “a film”.  This is not a narrowing limitation and does not further limit “elastic film”. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 10-12, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by El-Siblani (U.S. PGPub 2013/0001834).  Regarding claim 1, El-Siblani teaches:
A carrier (Figure 10, inner frame 206)
A glass plate, disposed on the carrier (Figure 10, solidification substrate 68 made from translucent float glass, paragraph 0117)
Film, covering the glass plate and folded over an edge of the carrier (Figure 10, film 224), wherein an interface between the glass plate and the film is in communication with an external space through a channel located between the edge and a sidewall of the glass plate (Figure 10, leak path 232)
Regarding claim 2, El-Siblani teaches:
Wherein the carrier comprises a carrying plate (Figure 10, projecting lip 230), the glass plate is a transparent plate (substrate 68 is transparent as previously discussed), the film is an elastic film (the film 224 is made from elastic materials as described in paragraph 0126), and the channel is a gap between the glass plate and the carrier (As seen in Figure 10 the leak path 232 is as claimed)

Regarding claim 3, El-Siblani teaches:
Wherein a thickness of the carrying plate is greater than a thickness of the transparent plate (As seen in Figure 10, the inner frame 206 is thicker than the substrate 68)
Regarding claim 10, El-Siblani teaches:
Wherein a total transmittance of the transparent plate with respect to a ray having a wavelength of 365 nm is greater than 75% (El-Siblani teaches glass, the Applicant does not disclose they type of glass used, therefore it would reason they have the same properties without further limitation on the type, see MPEP 2112.01 I and II), and an entirety of the transparent plate does not have a closed through-hole (the substrate 68 does not have a closed through-hole)
Regarding claim 11, El-Siblani teaches:
A carrying plate (Figure 10, inner frame 206.  This is seen as a second possible interpretation of El-Siblani that the entirety of the inner frame 206 is a carrying plate)
a transparent plate, disposed on the carrying plate (Figure 10, solidification substrate 68 made from translucent float glass, paragraph 0117)
an elastic film, disposed on the transparent plate (Figure 10, film 224 which is made from elastic materials as described in paragraph 0126), wherein a gap is provided between the carrying plate and the transparent plate, and the elastic film is in communication with an external space through the gap (Figure 10, leak path 232)



Regarding claim 12, El-Siblani teaches:
Wherein a thickness of the carrying plate is greater than a thickness of the transparent plate (As seen in Figure 10, the inner frame 206 is thicker than the substrate 68)
Regarding claim 19, El-Siblani teaches:
Wherein a total transmittance of the transparent plate with respect to a ray having a wavelength of 365 nm is greater than 75% (El-Siblani teaches glass, the Applicant does not disclose they type of glass used, therefore it would reason they have the same properties without further limitation on the type, see MPEP 2112.01 I and II), and an entirety of the transparent plate does not have a closed through-hole (the substrate 68 does not have a closed through-hole)
Regarding claim 20, El-Siblani teaches:
Wherein the elastic film is a film, and a total transmittance of the film with respect to a ray having a wavelength of 365 nm is 75% or more (PTFE is a possible film material of El-Siblani as described in paragraph 0126.  PTFE is one of the materials the Applicant desires for the film, paragraph 0021, thus it would have the same properties)
Allowable Subject Matter
Claims 4-9 and 13-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J KENNEDY whose telephone number is (571)270-7068. The examiner can normally be reached Mon-Fri 8am-6pm. Direct Fax 571-270-8068.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743